Judgment, Supreme Court, New York County (James Leff, J.), rendered April 13, 1994, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, and imposing a mandatory surcharge of $150, unanimously affirmed.
Defendant’s claim that the mandatory surcharge should be waived on the ground of unreasonable hardship is not properly before this Court since it is premature (People v Ramirez, 208 AD2d 381, lv denied 84 NY2d 1037). Concur—Sullivan, J. P., Ellerin, Nardelli, Williams and Andrias, JJ.